DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.

Status of the Claims
Claims 1-8 and 11-20 are pending; claims 9 and 10 are canceled; claims 11-20 are withdrawn. Claims 1-8 are examined below. 

Priority
The present application filed 12/20/2018 is a continuation in part of application serial No. 14/419,665 filed 02/05/2015. Acknowledgment is made of application serial No. 14/419,665 as a 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/419,665, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The independent claim (claim 1, and as such claims 1-8) contains matter not disclosed in the prior-filed application: namely, the limitations “wherein the biological target is an extracellular vesicle” and “1) preparing the sample by removing cells and other debris”. 
Accordingly, claims 1-8 have an effective filing date of 12/20/2018.

Withdrawn Objections/Rejections
The previous rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims (see claim 9 is canceled).
The previous grounds of rejection under 35 U.S.C. 103 is withdrawn; see the new grounds set forth in detail below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites “wherein the separated biological target in the sample may be recaptured by the label”; the amended claim language suggests the ability to recapture the target using the label that is the same label that had been removed (i.e., the displaced label). However, this limitation is open to multiple, conflicting plausible interpretations. It is not clear if “the label” means the same label as in the physically removed label added back, or rather if “the label” means label that is the same type of label (namely more of the same type label reagent that was used in step 2). 
Applicant indicates support for the amendments to the claims at remarks page 7, specifically indicating support in the original disclosure (citing para [0058] of the PG Publication). Para [0058] refers to Figure 21 of the present disclosure shows repetitive reversible 
See also para [0168] of the PG Publication, the original disclosure at para [0168] recites “A subpopulation of CD127low Treg cells can be further isolated using a third orthogonal labeling system or another round of labeling with the polymer/anti-polymer systems (FIG. 32 and 34)”. Here para [0168] appears to be suggesting addition of a new aliquot of the same type of reagent. 
As a result, the claim language is considered indefinite because it is unclear if the “wherein” is directed to the ability of the target to become recaptured by the same label that was the removed label just added back, or alternatively if more of the same type of label as that which was added at step 2 is what is able to recapture. It is suggested that Applicant to recite something such as “wherein the separated biological target in the sample may be recaptured in a second labeling step” in order to omit any ambiguity presented by the language “recaptured by the label”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al., US PG Pub No. 2012/0058480A1 in view of Dowd et al., WO2009/127045A1 (IDS entered 03/08/2019), Skold, US PG Pub No. 2002/0000398 A1 (IDS entered 03/08/2019), and Anastase et al., Affinity Chromatography of human anti-dextran antibodies Isolation of two distinct populations, Journal of Chromatography B, 686, (1996), p. 141-150 (IDS entered 03/08/2019).
Lewis teach fetal microparticle enrichment/detection (subcellular microparticles, namely membrane bound bodies arising from fetal tissue, trophoblasts, and placenta tissue, see para [0010], which read on the presently claimed “extracellular vesicles” defined by Applicant has bodies ejected from a cell, such as exosomes, microvesicles and apoptotic bodies (see specification para [00103]). Lewis teach methods comprising binding the target to a label (magnetic particle) through a linking system comprising a first polymer (dextran) and a ligand that binds the first polymer (anti-dextran antibody) (see Lewis, for example, at paras [0010], [0011], [0032]-[0035] and [0140], methods comprising the use of a tetrameric antibody linking system to link dextran coated particle with antigen on the target microparticle).
Lewis does teach prior to enrichment of the fetal microparticles, a first step of removing residual cells, see specifically Lewis does teach a first step of centrifugation (see para [0126]). As such, Lewis does address the claimed step of “preparing the sample by removing cells and 
Lewis et al. differs from the claimed invention in that Lewis fails to teach adding a second polymer to separate the biological target from the label (magnetic particle). 
Dowd et al. also teach methods comprising magnetic particles usable for biological target (cell) separation (para [0001]), see the separation methods of Dowd rely on magnetic separation by labeling biological targets, such as specific cells, and using a magnetic field gradient of sufficient strength in order to separate the targets from the sample and other entities in a sample suspension including unwanted cells (see paras [0008] and [0013]). Dowd et al. teach method steps consistent with Lewis, in particular steps comprising the same type of linking system (namely binding the biological target to a label that is a magnetic particle label through a linking system comprising a first polymer such as a polysaccharide, i.e. dextran, see para [0016] and [00080]) and a ligand that binds the first polymer, namely a TAC, such as that used in Lewis, see e.g. paras [00012]-[00013], [00016], [00021], [00024], [00032]-[00034], [00061] and particularly paras [00072] and [00076]). At para [0007], Dowd teach a step of separating the bound target cells from other entities (including cells) in a suspension. 
The purpose of Dowd is for example to obtain a purified population (paras [0008], [0013]). See Dowd at para [0013], Dowd teaches that non-specific binding occurs during the 
Skold et al. teach obtaining pure materials from mixtures by separation using polysaccharide (dextran para [00065]) coated magnetic particles (see e.g. abstract and para [0002])); specifically Skold teach such separations are crucial to many disciplines (para [0005]), teaching such separation is desirable for diagnostic and therapeutic techniques (abstract, and e.g. para [0003]).  At claim 8, Skold specifically teach dissociating magnetic particles bound to target material and removing the magnetic particles to provide a substantially pure preparation of the target material (i.e., further separation of magnetic particles and target cells). 
Anastase et al. teach binding anti-dextran antibodies to solid support silica beads by binding antibodies to dextran on said beads (i.e. silica linked with dextran by DEAE-dextran by cross-linkage using 1,4-butanediol diglycidyl ether) (see e.g. abstract, and page 143, col. 1, paras 2 and 3). Anastase teach the act of eluting anti-dextran from dextran conjugated silica by addition of a second dextran polymer the bound anti-dextran antibody (see page 146, col. 1) (i.e. 
	It would have been prima facie obvious to one of ordinary skill in the art before the claimed invention was effectively filed, to have modified the method invention of Lewis et al., in order to further dissociate and separate the magnetic beads from the targeted material following the step of magnetic separation of the targeted microvesicles (extracellular vesicles) from the sample, and further specifically to have performed said separation by addition of a second polymer (contacting separated target with second polymer), such as another dextran (free dextran), as taught by Anastase et al. 
One would be motivated to further separate the magnetic particle from the rest of the bound complex because Skold teach it is desirable for diagnostic and therapeutic techniques to recover pure biological target by magnetic separation using polysaccharide coated magnetic particles, and further because Skold teach dissociating particles from target further achieves substantially pure target material. Even further, considering it was known that the particle labels themselves are subject to non-specific binding of unwanted cells in a suspension (see for example, as supported by the teaching of Dowd), one would be further motivated to completely remove the source of any potential non-specific binding (i.e., the particle), specifically to achieve a substantially pure target material (removes any residual or remaining non-specific binding, and further achieves a sample more pure, i.e. pure as in without the particle itself as well).

One having ordinary skill in the art would have had a reasonable expectation of success applying the separation technique of Skold, namely removing magnetic particle to obtain substantially pure target by addition of free polymer (dextran) as in Anastase because Lewis is similarly directed toward the isolation/purification of a biological material target by way of magnetic separation, and because it the art (Anastase) supports those having ordinary skill already recognized competitive displacement by way of free dextran as a suitable manner to effectively release anti-dextran bound to solid support by dextran. Therefore, one would expect 
Regarding the limitation, “wherein the separated biological target in the sample may be recaptured by the label”, the limitations following “wherein” fail to further limit the claim language in terms of any additional imposed active method steps or structure/element. The claimed limitations merely require that the separated target (the extracellular vesicles) be capable of recapture by label. Accordingly, because the combination of the cited is teaching the same series of active method steps (same steps, same reagents and same order of steps as Applicant’s invention), there is no reason to expect, or any evidence of record to support, that the targeted material of the cited prior art, that is separated upon addition of second polymer, would not also be further capable of recapture by label. 
Regarding claim 2, the analysis above addresses wherein the first and second polymer have similar affinity for the ligand, since both the first and second polymer addressed above are dextran.
Regarding claims 3 and 4, the combination of the cited art above addresses a linking system comprising a ligand that binds to the biological target linked to a ligand that binds to a first polymer and a label conjugated with the first polymer (see the TAC linking system of Lewis, described above).
Regarding claim 5, see the combination of the cited art teaching a first and second polymer that are each dextran.
Regarding claim 6, see the combination of the cited art teaches a label that is a solid support (magnetic particle, see as cited above).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. in view of Dowd et al, Skold and Anastase et al., as applied to claim 1 above, and further in view of Latham et al., US PG Pub No. 2005/0208510A1 (IDS entered 03/08/2019) and Life Diagnostics, Affinity Purification of 20kDa mPEG-BSA using 9B5 Anti-PEG Agarose, Product Data Sheet, (2012) (IDS entered 03/08/2019).
Lewis et al., Dowd et al., Skold and Anastase et al. teach a method of separating a biological target from a label in a sample, wherein label is a magnetic particle, the separating performed by addition of a polymer (dextran to dissociate bound anti-dextran antibody from dextran coated silica), substantially as claimed; however the references fail to specifically teach Applicant’s elected species of polymer, PEG (i.e. fails to address wherein the first and second polymer are PEG, claim 8). The present rejection is being made, in addition to the rejection of claim 8 above, in light of Applicant's elected species, PEG, as the first and second polymer).
Latham et al. teach using polymer coated, specifically PEG-coated, magnetic particles in order to reversibly bind and separate target (see e.g. abstract and para [0097]). Latham teach separating by exposing bound target to elution buffer. 
Life Diagnostics also teaches (similar to Anastase, regarding Dextran and anti-dextran antibody) anti-PEG antibodies and further teaches that the PEG/anti-PEG antibody bond can be disrupted by addition of free PEG (see elution step, page 1). 
prima facie obvious to have substituted PEG for dextran as the first polymer, and to have substituted PEG as the second polymer when performing the prior art method of Lewis, Dowd, Skold and Anastase, as a matter of performing a simple substitution of one known element for another. Specifically, the prior art contained the base method as taught by the combination of the prior art, for binding/separating target using magnetic particles coated with polymer. Similarly, the substituted polymers (dextran and PEG) were both polymers known to be used coated on magnetic particles for separation purposes, and similarly it was recognized that dextran bound anti-dextran could be disrupted by additional dextran (Anastase) and PEG bound anti-PEG could be disrupted by addition of PEG (Life Diagnostics). One of ordinary skill in the art could have substituted one known polymeric system (dextran as the first and second polymers) for the other polymeric system (PEG as the first and second polymers) and predictably achieved the same result.

As indicated previously above, claims 1-8 have an effective filing date of 12/20/2018, as a result the following rejection also applies.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al., WO2014/029012A1 in view of Lewis (cited above).
Clark et al. (2014) teach a method substantially as claimed, namely comprising preparing a sample, binding a biological target to a label through a TAC linking system comprising a first polymer and a ligand that binds the first polymer, and adding second polymer to the sample to 
	Clark does teach their methods applicable to biological targets such as molecules, proteins, DNA, cells, etc. (abstract, para [0017]), and the disclosure does suggest the method is applicable to other “biomolecules” (see for example, para [0026]).
	However, Clark fails to specifically disclose the method as binding and separating a biological target that is an extracellular vesicle (claim 1).
	Nonetheless, see for example Lewis (cited in detail previously above), teaching the same kind of linking system for the purpose of isolation and enrichment of fetal DNA containing microparticles (which read on the instantly claimed extracellular vesicles, see as discussed previously above). See Lewis teach implementing this type of separation system, using isolated fetal DNA from the microparticles for the purpose of prenatal diagnostics (see para [0141]-[0198] prenatal genetic testing).
	It would have been further prima facie obvious to one having ordinary skill to have modified the method of Clark in order to detect the target of Lewis (namely the fetal DNA containing microvesicles) in order to provide the ability for prenatal genetic testing with the recovered fetal DNA. The modification would further be an obvious matter of a simple substitution of one known intended target of this type of separation system (the TAC linking system) for another, especially considering both Clark and Lewis disclose the same type of magnetic separation (polymer coated particle bound via TAC linking system). 
One having ordinary skill in the art would have a reasonable expectation of success because Clark, while not disclosing their methods as applicable to extracellular vesicle particles 
	Regarding claim 2, see Clark teach first and second polymers having similar affinities for the ligand (para [0073]). 
	Regarding claims 3, 4 and 5, see Clark teach the same linking system as claimed (namely comprising ligand that binds target linked to ligand that binds a first polymer and a label conjugated to the first polymer, polymer as claimed, e.g., PEG, dextran, etc., see paras [0072].
	Regarding claim 6, see Clark at para [0070], teaching same species of label.
	Regarding claims 7 and 8, see Clark teach linked together by a bispecific antibody, such as a TAC (para [0096]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 15 and 59-68 of copending Application No. 14/419,665 (reference application) in view of Lewis et al. (cited previously above). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a method of separating a biological target (target cell) from a label in a sample comprising: binding the biological target to the label through a linking system comprising a first polymer and a ligand that binds to the first polymer, and adding a second polymer to the sample to separate the biological target from the label (see copending claim 1).
The copending application recites a method substantially as claimed (see detailed analyses above), however the copending application fails to recite Applicant’s elected species of biological target, namely an extracellular microvesicle (e.g., an exosome) (claim 1).
Lewis et al. is as cited in detail previously above, teaching isolation and detection of fetal DNA containing microparticles (see complete citation previously above).
	It would have been prima facie obvious to one having ordinary skill in the art before the effective failing date of the claimed invention to have modified the copending application with Lewis for the same reasons as discussed previously above (see analyses above regarding Clark et al. in view of Lewis et al., as the same reasoning applies presently).
Regarding claim 2, see copending claims 2 and 63.
Regarding claims 3 and 4, see copending claim 1.
Regarding claim 5, see copending claims 8 and 64.
Regarding claim 6, see copending claims 15 and 65.
Regarding claims 7 and 8, see copending claim 1.


Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive for the following reasons.
Regarding remarks at page 5, the amendments to the claims are acknowledged and are addressed in the pending grounds of rejection set forth in detail above.
	Regarding the rejections of claims 9 and 10 under 35 U.S.C. 112(b) (remarks page 5), see as indicated previously above the rejections are withdrawn in response to Applicant’s amendments to the claims, as these claims are canceled. 
	Regarding the rejection of claims under 35 U.S.C. 103(a), Applicant argues that Dowd is silent in teaching separating the biological entity from the label bound thereof (remarks page 6). Applicant further argues the citation of Taylor, asserting the citation of Taylor would be redundant to Dowd. However, see the rejection as set forth in detail above, Taylor is no longer relied upon in the pending grounds and as such argument directed at Taylor are moot. Similarly, Dowd is not cited as primary reference. 
	Further, regarding the remarks directed to the amendments to the claims (remarks page 6), see the new grounds of rejection set forth in detail above, addressing each of the limitations including said amendments to the claims.
	Regarding the rejection of claims on the grounds of nonstatutory double patenting (remarks 7), Applicant has deferred addressing this Rejection until otherwise allowable subject matter is indicated. The rejection is pending as set forth in detail above.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641